ROBB, Associate Justice.,
Appeal from a judgment in the court below directing the issuance of a writ of mandamus, requiring the Secretary of the Interior to pay appellees moneys derived as interest on a trust fund belonging to their minor children and moneys received from the shares of those minors as royalties and income from oil, gas, and other minerals belonging to the Osage Tribe of Indians, to which appellees belong.
Being satisfied with the reasoning and conclusions of the learned • trial judge, we adopt his opinion, as follows:
.“This ease came on for final hearing upon the pleadings and an agreed statement of facts, and was argued by counsel for the respective parties and submitted.
“The action is one for a writ of mandamus to require the Secretary of the Interior to pay to the relators, as the parents of certain minor children who are duly enrolled members of the Osage Tribe of Indians, ‘all moneys derived as interest on the trust fund of said minors from oil and gas and other minerals belonging to said tribe of Indians.’
“Two questions are presented by the casé. One is whether money derived from the successful bidder for an oil lease of land belonging to the minor *873children of the relators, such money being called ‘bonus money,’ is payable to the relators, as the royalty prescribed in the lease itself is payable to them. And the other question is whether the respondent can limit the amount of moneys that may be received by the parents of said minor children or require the relators to render statements of account oí! moneys received by thorn, in order that the Commissioner of Indian Affairs may satisfy Mmsoif that such moneys are not being misused or squandered by the relators, or that if they are that further payments may be withheld.
“These questions to be answered by a consideration of the provisions of the Act of Congress approved .Tune 28, 1906 (34 Stat. p. 544). This act is a comprehensive piece of legislation having for its object the division of the lands and funds of the Osage Indians on the then territory of Oklahoma, and it is so entitled. In effecting its object striking evidence of its policy with respect to the interests of minors having living parents is manifest. By section 2 of the act it is provided that selections of the lands belonging to such minors ‘may bo made by said parents’; and by the proviso of section 7 it is enacted ‘that parents of minor members of the tribe shall have iho control mid use of said minors’ lands, together with the proceeds of the same, until said minors arrive at their majority.’ (Underscoring by the court.) Section 4 provides that the interest to be paid by the United States on costain funds and moneys belonging to minors and held in trust for them by the government ‘shall be paid quarterly to the parents until said minors arrive at the age of twenty-one years.’ And by the same section it is provided that royalty received from oil and other mineral leases upon the land selected and divided as stated above, and moneys received from the sale of other specified lands shall be distributed to the individual members of the Osage Tribe ‘in the same maimer and at the same time that payments are made ©f interest on other moneys held in trust for the Osages by the United States.’
[1] “It seems clear from the foregoing résumfi of the material portions of the statute under consideration that it was the intention of the Congress to give to the parents of minor members of the tribe the beneficial use of so much of their children’s property as is to be divided and distributed under the terms of the law, during the children’s minority. But it is insisted by the respondent that the so-called bonus money was not included in the distribution thus directed. Not in terms, it is true, but at the time of the enactment of the statute the practice of obtaining bonus money had not made its appearance, and did not do so until a decade later when the increasing demand for oil, which it was believed existed in large and paying quantities under the surface of these Indian lands, suggested the plan of requiring prospective oil lessees to bid for leases, and the sums paid by the successful bidders for leases constitute the bonus money. This money may not be royalty in the strict sense of the word, but it is certainly money derived from ‘oil * ® ’• leases upon the lands,’ to quote the language of the statute. No leases, no royalty. No leases, no bonus. Leases, bonus certainly, royalty perhaps, if the minerals are discovered to exist in paying quantities.
[2] “The Supreme Court has furnished us with a legal definition of the word ‘bonus.’ In the ease of Kenicott v. Wayne County, 16 Wall. 452, 471 (21 L. Ed. 319), the court says: ‘But, secondly, the meaning o£ the wot-d “bonus” is not that given to it by the objection. It is thus defined by Webster: “A premium given for a loan or a charter or other privilege granted to a company; as, ‘The bank paid a bonus for its chartera sum paid in addition to a stated compensation.” It is not a gift or gratuity, but a sum paid for services, or upon a consideration in addition to or in excess of that which would ordinarily be given.’
“Applying that definition in the instant case, it is apparent that the bonus derived from the leases is ‘a sum paid * * * upon a consideration in addition to or in excess of that which would ordinarily be given,’ the latter being royalty in its strict sense.
“But did the Congress use the word in the restricted sense? It was providing in a complete manner £or the making of oil and other mineral leases upon the lands of the Indians, and directed that the proceeds be distributed to tlie owners thereof and in the case of minor owners the proceeds were to *874go, during their minority, to the parents of such minors. There is no evidence in the' statute that any proceeds derived from the leases were not to be distributed as directed, except as enacted in the first proviso of section 4. hereafter to be considered in connection with the second of the two questions which this case raises.
“The court is of the opinion that Congress did not use the word ‘royalty’ in the restricted sense, but used it in the sense of the word ‘proceeds,’ to be distributed in the way directed. The whole scheme and structure of the act justifies and requires this interpretation. What reason of the apparent policy of the law suggests a different interpretation? None. It gives to the parents of minors the control and use of the minors’ lands and as well the proceeds of the same. It gives to them the royalty received from the oil leases and all other mineral leases upon said lands. What else more could it give, except complete ownership and title?
“This in effect is the conclusion reached by the Comptroller of the Treasury in the following language: T am constrained to decide that, within the purpose and meaning of the act, bonus money received from the sale of leases for oil, etc., should he classed urtth royalties and which is required by the second exception to section 4 to he placed in the Treasury to the credit of the members of the Osage Tribe of Indians as other moneys of said tribes are to be deposited, for distribution to the individual members of said Osage Tribe, and therefore that said bonus moneys do not bear interest.’ 23 Decisions of Comjitroller of the Treasury, Pages 483, 486. (Underscoring by the court.)
“For the foregoing reasons the answer to the first of the two questions propounded is that the so-called bonus money is payable to the relators as a part of the royalty received from oil leases.
[3-5] “Coming now to the second question to be answered, it is to be observed that the contention of the respondent in this respect rests upon his interpretation of the first proviso of section 4 of the statute. That proviso is in the following language: ‘Provided, that if the Commissioner of Indian Affairs becomes satisfied that the said interest of any minor is being misused or squandered he may withhold the payment of such interest.’
“The respondent’s interpretation of this proviso takes the form of a limitation upon the use by the parents of a minor of the money of the latter paid to the former, both in respect of the amount and its application. He insists that such money can be used only for the benefit of the minor exclusively, and if not so used it would be deemed by the Commissioner of Indian Affairs as a misuse or a squander of said money, and further payments would be withheld except to the amount of ?40 per month.
“In the opinion of the court this is an unwarrantable interpretation. It is plain that the Congress intended that the parents of minors should have the use of this money, as they are to have the use of the minors’ lands and the proceeds of the same. A use, no doubt, that shall be wise, and calculated to improve the standards of their lives, to insure the education and maintenance of their children, and to produce a home environment tending to make better and more contented citizens.
“To use these funds in hazardous or speculative undertakings or in lavish and extravagant expenditures would be to misuse or squander them, and in that event the restraining hand of the Commissioner of Indian Affairs could and should be laid upon them. These are the possibilities that the limitation of the proviso is- designed to guard against. It was not intended to clothe the Commissioner or the respondent with authority to dictate the limit of the amount that the parents could expend eixeluswely upon their minor children from these moneys. The statute makes the parents, not the Commissioner or the respondent, the judges in the first instance of the judicious use of the moneys in question. They may be used in the upkeep of the family and on an increasing scale of comfort as an increasing income may justly warrant. But in order that the Commissioner may inform himself as to whether the limitation of the proviso, as its boundaries have been marhed out herein, are observed by the parents of the minors, it will not be an unreasonable exaction to require them to furnish him periodically with full *875statements of the expenditure by them of the moneys of their minor children received by them pursuant to the provisions of the statute that we have been considering.
“The conclusion is that the second question must be answered to the effect that the respondent cannot limit the amount to be paid to the relators as the parents of their minor children from the moneys distributable to them under the law, but can require from them the submission of periodical statements of accounts showing in detail the expenditure of the moneys so received. With this limitation on the scope of the writ of mandamus prayed for, it will issue as prayed.
“And it is so ordered. B1. L. Siddons, Justice.”
The judgment is affirmed, with costs.